Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-8, 10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 was rejected under 35 U.S.C. 112(b) in the prior Office Action as being indefinite. The remaining claims were also rejected under 35 U.S.C. 112(b) for their dependence on claim 1.  In response, Applicant has amended claim 1 to remove the limitation that caused claim 1 to be indefinite. The 35 U.S.C. 112(b) rejections are therefore withdrawn.
With respect to the prior art, the prior art of record does not disclose or suggest the combination of receiving a first speech comprising a food name, identifying whether a food related to a food name is placed in a storage compartment, and 1) when the food is placed in the storage compartment, display information indicating that the food of the first speech is placed in the storage compartment, and 2) when the food is not placed in the storage compartment, displaying a food list that comprises food information corresponding to the food of the first speech and an identification mark identifying the food information and receiving a second speech referring to the identification mark, and when the second speech referring to the identification mark is received, displaying food purchase information corresponding to the identification mark, as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 8/18/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656